UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q Quarterly Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended March 31, 2015 Commission File No. 000-51229 CAPROCK OIL, INC. (Exact Name of Registrant as specified in its charter) Nevada 51-0482104 (State or other jurisdiction of incorporation) (IRS Employer Identification Number) 11011 Richmond Avenue, Suite 525 Houston, Texas (Address of principal executive offices) (zip code) (713) 479-7050 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes:x No: o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes:x No: o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yeso No x The number of shares outstanding of Common Stock, par value $.01 per share, as of May 8, 2015 was 51,813,477shares. CAPROCK OIL, INC. FORM 10-Q MARCH 31, 2015 INDEX PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements Consolidated Balance Sheets as of March 31, 2015 (Unaudited) and December 31, 2014 (Unaudited) 3 Consolidated Statements of Operations for the three months ended March 31, 2015 and 2014 (Unaudited) 4 Consolidated Statements of Cash Flows for the three months ended March 31, 2015 and 2014 (Unaudited) 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 13 PART II. OTHER INFORMATION Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. Mine Safety Disclosures 14 Item 5. Other Information 14 Item 6. Exhibits 14 Signature 15 2 CAPROCK OIL, INC. Consolidated Balance Sheets (Unaudited) March 31, December 31, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable (net of allowance for doubtful accounts of $228,574) Prepaid expenses and other Total current assets Property and equipment: Oil and gas properties, evaluated (full cost method) Oil and gas properties, unevaluated (full cost method) Other property and equipment Total property and equipment Less:Accumulated depreciation, depletion, amortization and impairment ) ) Net property and equipment Other assets: Other noncurrent assets Total other assets Total assets $ $ Liabilities and Stockholders’ Equity (Deficit) Current liabilities: Current portion of long-term debt $ $ Accounts payable - related party - Accounts payable - others Accrued liabilities Total current liabilities Deferred income taxes Asset retirement obligations Total liabilities Stockholders’ equity (deficit): Preferred stock, $.01 par value per share, 1,000,000 shares authorized, None issued - - Common stock, $.01 par value per share, 200,000,000 shares authorized, 51,813,477 shares and 51,808,276 shares, issued and outstanding Additional paid in capital Accumulated deficit ) ) Total stockholders’ equity (deficit) ) Total liabilities and stockholders’ equity (deficit) $ $ See accompanying notes to unaudited consolidated financial statements. 3 CAPROCK OIL, INC. Consolidated Statements of Operations (Unaudited) Three Months Ended March 31, Revenues: Oil and gas sales $ $ Total revenues Operating expenses: Lease operating expense Depreciation, depletion and amortization Impairment expense - Accretion expense Workover expense Selling, general and administrative Total operating expenses Operating loss ) ) Other income (expense): Interest income 14 Interest expense ) ) Loss before income taxes ) ) Benefit for income taxes Net loss $ ) $ ) Net loss per share, basic and diluted $ ) $ ) Weighted average shares outstanding, basic and diluted See accompanying notes to unaudited consolidated financial statements. 4 CAPROCK OIL, INC. Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operations Depreciation, depletion and amortization Impairment expense - Benefit for income taxes ) ) Accretion expense Stock based compensation Changes in current assets and liabilities Other changes, net - Net cash flows from operating activties ) ) Cash flows from investing activities: Purchase of property and equipment ) ) Sale of property and equipment - Net cash flows from investing activities ) Cash flows from financing activities: Payments of long term debt ) ) Net shareholder advances - Net cash flows from financing activities ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental cash flow data: Cash paid for interest $ $ Supplemental non-cash financing/investing activity: Accounts payable incurred for oil and gas properties - Accounts payable paid upon sale of property - See accompanying notes to unaudited consolidated financial statements. 5 CAPROCK OIL, INC. Notes to Consolidated Financial Statements (Unaudited) (1)Basis of Presentation Interim Financial Information – The accompanying consolidated financial statements have been prepared by Caprock Oil, Inc. (“we”, “our” orthe “Company”) without audit, in accordance with accounting principles generally accepted in the Unites States of America for interim financial information and pursuant to the rules and regulations of the Securities and Exchange Commission.In the opinion of management, these consolidated financial statements contain all adjustments, consisting only of normal recurring adjustments, necessary to fairly state the financial position of the Company as of March 31, 2015, the results of its operations for the three month periods ended March 31, 2015 and 2014, and cash flows for the three month periods ended March 31, 2015 and 2014.Certain prior year amounts have been reclassified to conform with the current year presentation.These financial statements should be read in conjunction with our Annual Report on Form 10-K for the year ended December 31, 2014. Recently Issued Accounting Pronouncements – In early 2015, the Financial Accounting Standards Board issued several new Accounting Standards Updates which the Company believes will have little or no applicability to the Company. (2)Acquisition of Cinco NRG, LLC On March 17, 2014, the Company completed the acquisition of Cinco NRG, LLC (“Cinco”), a private oil and gas company, which was under common control by its majority shareholder.The Company acquired Cinco through the issuance of a total of 46,942,538 shares of its Common Stock.As a result of this transaction, the members of Cinco owned approximately 95% of the Company’s total shares of Common Stock outstanding at the date of the acquisition.In conjunction with this transaction, the Company also issued 1,250,000 shares of its Common Stock to an officer of the Company (see Note 7).Cinco was formed in April 2013 to acquire working interests in specific oil and gas properties in the States of Texas and Alabama. At the time of the acquisition, Cinco had a small working interest in a producing oil field in Texas and working interests in several exploratory prospects in Alabama.Cinco is now a wholly-owned subsidiary of the Company. As noted above, the Company and Cinco were both under common control by a majority shareholder prior to this transaction.Under the accounting rules for entities under common control, the Company has accounted for Cinco’s operations on a retrospective basis in the Company’s consolidated financial statements from the inception of Cinco in April 2013. (3)Going Concern The accompanying consolidated financial statements have been prepared on a going concern basis, which contemplates the realization of assets and satisfaction of liabilities in the normal course of business. The Company has reported net losses from continuing operations in the last two years and has a substantial working capital deficit as of March 31, 2015.These factors, among others, indicate that the Company may be unable to continue as a going concern for a reasonable period of time.The consolidated financial statements do not contain any adjustments to reflect the possible future effects on the classification of assets or the amounts and classification of liabilities that may result should the Company be unable to continue as a going concern. 6 (4)Oil & Gas Properties As of March 31, 2015, the Company recorded a non-cash impairment allowance to the carrying value of its oil and gas properties in the amount of $997,924.This adjustment resulted from applying the “ceiling test” limitation under the full cost accounting rules which limit the capitalized costs of evaluated properties to the aggregate of the “estimated present value,” discounted at a 10-percent interest rate, of future net revenues from proved reserves, based on current economic and operating conditions. As of March 31, 2015, the Company has several exploratory projects with capitalized costs of $604,589 that were reflected in unevaluated properties (such amount excludes the cost of an exploratory project of $550,089, which was transferred to evaluated properties in the three months ended March 31, 2015).Capitalized costs of the remaining projects have not been evaluated, therefore, no related depreciation, depletion and amortization expense was recorded as of March 31, 2015.An evaluation of these projects is largely expected to occur by December 31, 2015. In January 2015, the Company sold its non-operated working interest in a producing field in Texas to the company which is the operator of the field (see Note 8).The cash sales price was $500,000, subject to adjustments for unpaid revenues and expenditures incurred through the effective date (January 1, 2015).After taking such adjustments into account, the Company received net cash proceeds from the sale in the amount of approximately $261,000.No gain or loss was recognized on this sale. (5)Long Term Debt As of March 31, 2015 and December 31, 2014, the Company had the following long-term debt obligations: March 31, December 31, $25,000,000 line of credit with a bank, maturing on January 1, 2015, default interest rate at 5.0% above prime, payable monthly, secured by first lien on CYMRI, LLC’s oil and gas properties (principal balance was due as of January 1, 2015) $ $ Bridge loans from individuals, due in October 2015, interest at 15% per annum, payable monthly, with second position security interest on oil and gas properties pledged to the bank (see above) and first position security interest on other oil and gas properties Working capital advances received from major shareholder in February and March 2015, with same security interest and other provisions as bridge loans (above), to be repaid upon closing of new financing or other liquidity event - Unsecured notes payable assumed in acquisition of Cinco NRG, LLC, final installment due and paid in February 2015 - Other short term notes for equipment and insurance financing, interest rates at 6% to 8% Current portion of long term debt ) ) Long term debt, net of current portion $
